WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
STACEY A. RYAN, ET AL. : DOCKET NO. 2:18-cv-1496
VERSUS : JUDGE SUMMERHBAYS
CALCASIEU PARISH POLICE
JURY, ET AL. : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc, 23] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;

IT IS ORDERED that the Motion to Remand and Motion for Attorney Fees [doc. 9] be
GRANTED. This case is REMANDED to the 14th Judicial District Court, Calcasieu Parish,
Louisiana. The Clerk of Court is directed to certify a copy of this judgment and forward the same
to the Clerk of the 14th Judicial District Court.

IT IS FURTHER ORDERED that plaintiffs Vernon Christopher Meyer and Carla
Michelle Meyer submit a bill of costs and affidavit or other documentation supporting the amount
of attorney fees requested within 14 days, Defendant Sasol Chemicals USA LLC is directed to

submit any opposition within 7 days thereafter.

 

THUS DONE AND SIGNED in Chambers this Bn of hy VQU0G
Seat

 

2019. oo

+ i

NROBERT R: SUMMERHAYS
UNITED STATES DISTRICT NS

       

 

 

 

 

 
